Citation Nr: 1206737	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than January 13, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied an effective date earlier than January 13, 2004, for the award of service connection for PTSD.  In April 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In a September 2005 rating decision, the RO effectuated the September 2004 Board decision awarding service connection for PTSD, and assigned a 50 percent rating for the disability, effective January 13, 2004.

3.  After receiving the October 2005 notification of the award, the Veteran initiated an appeal of the assigned rating, but not the assigned effective date; a higher initial rating was subsequently assigned. 

4.  In February 2007, the Veteran filed a claim for an effective date earlier than January 13, 2004 for the award of service connection for PTSD. 


CONCLUSION OF LAW

The claim for an effective date earlier than January 13, 2004 for the award of service connection for PTSD is without legal merit. 38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this appeal, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim. The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  In September 1995, the Veteran filed a claim for service connection for a nervous condition.  In a November 1995 rating decision, the RO denied service connection for the claimed disability.   The Veteran appealed the decision to the Board.  In a September 2004 decision, the Board recharacterized the claim as service connection for a psychiatric disorder, and awarded service connection for PTSD.  In a September 2005 rating decision, the RO effectuated the Board's decision awarding service connection for PTSD, and assigned a 50 percent rating for the disability, effective January 13, 2004 (the date of medical evidence reflecting a diagnosis of PTSD).

The Veteran subsequently filed a November 2005 notice of disagreement wherein he appealed the assigned rating, but did not appeal the assigned effective date.  In a November 2006 rating decision, the RO awarded an initial 100 percent rating for the PTSD, effective January 13, 2004. 

The Veteran did not file the claim for an earlier effective date for the award of service connection for PTSD that culminated in the current appeal until February 2007.

While the Veteran now seeks to establish an earlier effective date for the award service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that a freestanding claim for an earlier effective date attempts to vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

As noted above, the Veteran did not timely appeal the effective date for the award of service connection for PTSD that the RO assigned in the September 2005 rating decision.  Although notified of the award in an October 2005 letter, the Veteran did not initiate an appeal of the assigned effective date within one year of the October 2005 notification.  See 38 C.F.R. §§ 20.201, 20.302.  Hence, that rating decision, as it pertains to the assigned effective date, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Board acknowledges that, as noted in Rudd, the finality of the September 2005 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates).  However, no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but as to how it is the kind of error that, if true, would constitute CUE on its face; persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Here, the arguments of the Veteran and his representative do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

Given the finality of the September 2005 rating decision, and the fact that CUE-an exception to finality-has not been established or even alleged, the February 2007 claim for earlier effective is without legal merit, and must be denied on that basis. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Simply stated, as held in Rudd, VA has no authority to adjudicate such a freestanding earlier effective date claim.


ORDER

An effective date earlier than January 13, 2004, for the award of service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


